
	
		II
		112th CONGRESS
		2d Session
		S. 3475
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2012
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To increase the participation of historically
		  underrepresented demographic groups in science, technology, engineering, and
		  mathematics education and industry.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Women and Minorities in STEM
			 Booster Act of 2012.
		2.Grant program to
			 increase the participation of women and underrepresented minorities in STEM
			 fields
			(a)FindingsCongress
			 finds the following:
				(1)One of the core
			 missions of the National Science Foundation is to achieve excellence in
			 U.S. science, technology, engineering and mathematics (STEM)
			 education.
				(2)According to the
			 National Academy of Sciences, STEM education at the undergraduate level is
			 vital to developing a workforce that will allow the United States to remain the
			 leader in the 21st century global economy.
				(3)According to the
			 National Academy of Sciences, in order to maintain scientific and engineering
			 leadership amid increasing economic and educational globalization, the United
			 States must aggressively pursue the innovative capacity of all people in the
			 United States—women and men.
				(4)According to the
			 August 2011 report Women in STEM: A Gender Gap to Innovation, the
			 Department of Commerce found the following:
					(A)“According to the
			 Census Bureau’s 2009 American Community Survey (ACS), women comprise 48 percent
			 of the U.S. workforce but just 24 percent of STEM workers.”.
					(B)“[B]etween 2000
			 and 2009, women’s share of the STEM workforce remained constant at 24 percent,
			 while their share of all college-educated workers increased from 46 to 49
			 percent”.
					(C)“The ACS data on
			 undergraduate fields of study show that women account for nearly half of
			 employed college graduates age 25 and over, but only about 25 percent of
			 employed STEM degree holders and an even smaller share—just about 20 percent—of
			 STEM degree holders working in STEM jobs.”.
					(5)In 2007,
			 underrepresented minority groups comprised 33.2 percent of the college-age
			 population of the United States, but only 17.7 percent of undergraduate
			 students earning a baccalaureate degree in a STEM field.
				(6)The Higher
			 Education Research Institute at the University of California, Los Angeles,
			 found that, while freshmen from underrepresented minority groups express an
			 interest in pursuing a STEM undergraduate degree at the same rate as all other
			 freshmen, only 22.1 percent of Latino students, 18.4 percent of
			 African-American students, and 18.8 percent of Native American students
			 studying in STEM fields complete their degree within 5 years, compared to an
			 approximate 33 percent and 42 percent 5-year completion rate for White and
			 Asian students, respectively.
				(7)According to the
			 National Action Council for Minorities in Engineering, Inc., no one race or
			 ethnic category will be a majority by 2050, and as the United States works to
			 remain competitive in the world of technological innovation, the United States
			 should address the need to increase the number of individuals from
			 underrepresented minority segments of the population who work in
			 engineering.
				(b)Program
			 AuthorizedThe Director of the National Science Foundation,
			 acting through the Education and Human Resources Directorate and not less than
			 1 research directorate of the National Science Foundation, shall award grants
			 to eligible entities, on a competitive basis, to enable such eligible entities
			 to carry out the activities described in subsection (e), in order to increase
			 the participation of women and underrepresented minorities in the fields of
			 science, technology, engineering, and mathematics.
			(c)Eligible
			 EntityIn this section, the term eligible entity
			 means—
				(1)a department of
			 science, technology, engineering, or mathematics at an institution of higher
			 education, as defined under section 101 of the Higher Education Act of 1965 (20
			 U.S.C. 1001);
				(2)a consortium of
			 departments described in paragraph (1);
				(3)a department or
			 consortium described in this subsection, in partnership with a department,
			 college, or school of education at such institution of higher education;
			 or
				(4)a nonprofit
			 organization, which may include—
					(A)a nonprofit
			 scientific or professional society or organization that represents one or more
			 science or engineering disciplines; or
					(B)a nonprofit
			 organization that has the primary mission of advancing the participation of
			 underrepresented segments of the population in science and engineering.
					(d)ApplicationEach
			 eligible entity that desires to receive a grant under this section shall submit
			 an application to the Director of the National Science Foundation at such time,
			 in such manner, and containing such information as the Director of the National
			 Science Foundation may reasonably require.
			(e)Authorized
			 ActivitiesAn eligible entity
			 that receives a grant under this section shall use such grant funds to carry
			 out the following activities designed to increase the participation of women
			 and underrepresented minorities in the fields of science, technology,
			 engineering, and mathematics:
				(1)Online workshops.
				(2)Mentoring programs that partner science,
			 technology, engineering, or mathematics professionals with students.
				(3)Internships for undergraduate and graduate
			 students in the fields of science, technology, engineering, and
			 mathematics.
				(4)Conducting outreach programs that provide
			 elementary school and secondary school students with opportunities to increase
			 their exposure to the fields of science, technology, engineering, or
			 mathematics.
				(5)Such additional programs as the Director of
			 the National Science Foundation may determine.
				(f)Authorization
			 of AppropriationsThere are
			 authorized to be appropriated to carry out this section $10,000,000 for each of
			 fiscal years 2013, 2014, and 2015.
			
